Citation Nr: 0725045	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-41 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
anxiety disorder, claimed as post-traumatic stress disorder 
(PTSD).


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran had active military service from March 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for anxiety disorder, claimed as PTSD, 
effective March 29, 2004.  The veteran filed a notice of 
disagreement (NOD) as to the assigned initial rating for 
anxiety disorder in August 2004, referring to it as a rating 
for PTSD.  A statement of the case (SOC) was issued in 
October 2004, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
December 2004, each referring to the rating as having been 
for PTSD.  In the RO's certification of the case for appeal 
in January 2005, it properly identified the veteran's 
service-connected disability as anxiety disorder, claimed as 
PTSD.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In May 2005, the veteran submitted a report of a March 2005 
private psychiatric examination directly to the Board, along 
with a waiver of initial RO consideration of the evidence.  
The Board has accepted this evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304(c) (2006).

In correspondence received by VA in May 2007, the veteran 
revoked his appointment of the American Legion as his appeal 
representative and indicated that he intended to represent 
himself.  See 38 C.F.R. § 20.607 (2006).  




FINDING OF FACT

Since March 29, 2004, the effective date of the grant of 
service connection, the veteran's anxiety disorder has been 
manifested, primarily, by sleep disturbance, nightmares, 
intrusive thoughts, anxiety, exaggerated startle response, 
avoidance behavior, and being uncomfortable in crowds.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9413 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2006).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a July 2004 rating decision, awarded 
the veteran service connection for anxiety disorder claimed 
as PTSD and assigned a 30 percent rating.  Thus, the 
veteran's service connection claim was substantiated in July 
2004 and VA no longer has any further duty to notify the 
veteran on how to substantiate his claim.  Rather, VA is 
required to fulfill its statutory duties under 38 U.S.C.A. 
§ 7105.  

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of a higher 
rating by way of the October 2004 statement of the case 
(SOC).  Therefore, the Board determines that any defect in 
VCAA notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating 
claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of private and VA examinations.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Factual Background

In his March 2004 claim for compensation, the veteran 
indicated that he had PTSD which began in 1989.

In a report of a private psychiatric evaluation dated April 
2004, the psychiatrist diagnosed the veteran with PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
35.  The veteran's reported PTSD symptoms included intrusive 
thoughts, distressing dreams, flashbacks, distress at 
exposure to triggers which remind him of past trauma, 
avoidance behaviors, estrangement and detachment from others, 
chronic sleep disturbance, irritability and anger outbursts, 
concentration and memory problems, hypervigilance, 
exaggerated startle response, frequent parasomnias such as 
night sweats and talking to himself in his sleep, that during 
his free time he prefers to spend quiet time at home alone, 
that he prefers not to socialize, avoiding crowds, inability 
to tolerate people standing behind him, inability to tolerate 
loud noises, occasional crying spells, occasional panic 
symptoms such as sweating and shaking, frequent auditory and 
visual illusions or hallucinations, that he frequently hears 
the doorbell or hears noises which he cannot explain but 
feels compelled to investigate, and that he frequently sees 
shadows or movement in his peripheral vision.  It is further 
reported that those perceptual disturbances occur as often as 
one or two times per week.  The report also stated that when 
questioned about past employment history, it seemed that the 
veteran had had many different types of jobs which he kept 
for only one or two years at a time, and that he was 
currently employed.

On mental status exam, the private psychiatrist noted that 
the veteran was cooperative, and that he had normal dress, 
normal speech, anxious mood, restricted affect, linear 
thought process, no hallucinations or delusions during this 
brief interview, no current suicidal or homicidal ideation, 
fair attention, and fair judgment and insight.  The private 
psychiatrist noted that the veteran was opposed to taking any 
medications, and that different medication options were 
discussed.  The private psychiatrist opined that because of 
service-connected PTSD, the veteran is severely compromised 
in his ability to sustain social relationships and work 
relationships, and that therefore the veteran is totally 
disabled and unemployable.

In a July 2004 VA psychological examination report, the 
examining psychiatrist stated that he had reviewed the 
veteran's claims file prior to completion of the examination, 
including the April 2004 private psychiatric evaluation 
discussed in detail above.  The examiner related the 
veteran's subjective complaints of fluctuating symptoms, 
sleep disturbance with interrupted sleep, nightmares three to 
four times a month, intermittent intrusive thoughts, anxiety, 
exaggerated startle response, avoidance behavior, and being 
uncomfortable in crowds.  The veteran also indicated that he 
had no suicide attempts or panic attacks.  The VA 
psychiatrist noted the veteran's outpatient treatment as that 
he saw a private psychiatrist twice and was prescribed 
medicine but has not taken it.  The report reflects that the 
veteran has worked at a carrier service for the past six 
years and that he works four hours a day, five days a week.  
For social activities, the veteran has reported that he lives 
with members of his family, has friends, participates in 
activities with friends, and goes to church.  The 
psychiatrist stated in a summary of the veteran's current 
psychosocial level of functioning that the veteran works part 
time, does chores around the house, his physical health is 
fairly good, and he has friends and does have recreational 
and leisure pursuits.

On review of the veteran's medical record, the VA 
psychiatrist noted the private psychiatrist's April 2004 
diagnosis of PTSD but commented that even though the veteran 
is and has been working for six years, working four hours a 
day, five days a week, the April 2004 private examining 
doctor considers him permanently and totally disabled and 
unemployable.  On mental status examination, the veteran is 
reported as an alert, cooperative man; casually dressed; 
answers questions and volunteers information; no loose 
associations or flight of ideas; no bizarre motor movements 
or tics; mood is calm; affect appropriate; states he has 
nightmares and some intrusive thoughts; no homicidal or 
suicidal ideation or intent; no impairment of thought 
processes or communication; no delusions, hallucinations, 
ideas of reference or suspiciousness; oriented times three; 
memory both remote and recent appears to be good; insight and 
judgment appear to be adequate as is intellectual capacity.

After addressing specific Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria for PTSD, the VA 
psychiatrist concluded that the veteran does not meet the 
DSM-IV criteria for PTSD.  However, he made a diagnosis of 
anxiety disorder, not otherwise specified and opined that it 
is secondary to the veteran's military experience.  He 
assigned a GAF score of 57.

In a statement submitted by the veteran, dated the same day 
as the VA examination, he describes his symptoms.  The Board 
notes that this statement mirrors almost verbatim the 
symptoms listed in the April 2004 private psychiatric 
evaluation.

In his August 2004 NOD, the veteran referred to other 
evidence of record and raised various legal arguments, but 
there was no relevant new evidence introduced.

The same private psychiatrist from the April 2004 report 
conducted a second psychiatric evaluation in March 2005.  He 
again diagnosed the veteran with PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 35.  He noted that 
the veteran had previously been seen at his office in April 
2004 and November 2004.  The March 2005 report reflects 
recent symptoms of intrusive thoughts, nightmares, 
flashbacks, distress at exposure to triggers which remind him 
of past trauma, avoidance behaviors, estrangement and 
detachment from others, sleep disturbance, irritability and 
anger outbursts, hypervigilance, and exaggerated startle 
response.  He opined that the veteran clearly meets the 
criteria for PTSD as defined by DSM and American Psychiatric 
Association.  He stated that the veteran's recent medications 
include Seroquel, and that the veteran plans to return to the 
psychiatrist's office for continued follow-up and treatment.  
The psychiatrist repeated his April 2004 opinion that because 
of service-connected PTSD, the veteran is severely 
compromised in his ability to sustain social relationships 
and work relationships, and that therefore the veteran was 
totally disabled and unemployable.

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of staged rating is 
required.  See Fenderson, 12 Vet. App. at 126.

The RO assigned the veteran's initial 30 percent rating for 
anxiety disorder, claimed as PTSD, under DC 9413.  However, 
psychiatric disabilities other than eating disorders are 
rated pursuant to the criteria of a General Rating Formula.  
See 38 C.F.R. § 4.130 (2006).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score.  According to the DSM-IV, a GAF scale 
includes scores ranging between zero and 100 which represent 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266,  
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2006).

Analysis

Based upon a review of the record, the Board finds that at no 
point since March 29, 2004, the effective date of the grant 
of service connection, has the veteran's psychiatric symptoms 
been consistent with the criteria for a rating in excess of 
30 percent.  In so deciding, the Board acknowledges the 
private psychiatrist's April 2004 and March 2005 opinions on 
the severity of the veteran's mental disorder.  However, the 
private psychiatrist's listing of the veteran's reported 
symptomatology is lacking in individual detail, and he 
provided minimal explanation of the basis for his 
conclusions.  For instance, his conclusion that the veteran 
is totally disabled and unemployable is inconsistent with 
other information in his report noting the veteran's actual 
employment.  

By contrast, the Board notes that the VA psychiatrist's July 
2004 report includes a more detailed account of the veteran's 
history and symptomatology.  He also reviewed the veteran's 
claims file, including the April 2004 private psychiatric 
evaluation, prior to completion of the examination.  Only 
then did he make a diagnosis, including assignment of a GAF 
score.

The Board further notes that some of the veteran's reported 
symptoms listed in the April 2004 and March 2005 private 
examinations are either contradicted by or are noticeably 
absent in the VA psychiatrist's July 2004 report.  The April 
2004 private report mentioned concentration and memory 
problems, while the mental status examination in the VA 
report states that the veteran's memory both remote and 
recent appeared to be good.  The April 2004 private report 
noted that the veteran preferred not to socialize, but the VA 
report's comment that he participates in activities with 
friends demonstrates that he maintains social relationships.  
In regards to disturbances of mood, the April 2004 private 
report notes panic symptoms, and both the April 2004 and 
March 2005 private reports note irritability and anger 
outbursts, while none of those symptoms are mentioned in the 
July 2004 VA report, where it was instead noted on mental 
status examination that the veteran's mood was calm.  
Finally, the April 2004 private report mentions frequent 
auditory and visual illusions or hallucinations with 
perceptual disturbances as often as one or two times per 
week, yet the mental status examination in the VA report 
reflects no delusions or hallucinations.  

In addition to the discrepancies in reported symptomatology 
between the private reports and the VA report, the Board 
notes that changes in symptomatology between the April 2004 
and March 2005 private examinations are not even commented on 
by the private psychiatrist who signed both reports.  
Although symptoms of memory problems, lack of social 
relationships, panic symptoms, and frequent hallucinations 
from the April 2004 report are absent in the March 2005 
report, the private psychiatrist continued to assign the same 
GAF score to the veteran and arrived at the same conclusion 
that the veteran was totally disabled and unemployable.

The Board finds that the medical conclusion of the VA 
psychiatrist - based upon examination of the veteran and 
consideration of his documented medical history and 
assertions, and supported by stated rationale - is of 
greater probative value than the opinions supporting the 
veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).

The more persuasive medical evidence of record reflects that 
the veteran's anxiety disorder has been characterized, 
primarily, by sleep disturbance, nightmares, intrusive 
thoughts, anxiety, exaggerated startle response, avoidance 
behavior, and being uncomfortable in crowds.  These symptoms 
are reflective of occupational and social impairment no 
greater than what is contemplated in the currently assigned 
30 percent disability rating.

At no point has the veteran's overall PTSD symptomatology met 
the criteria for a rating in excess of 30 percent.  As noted 
above, the assignment of the next higher 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  
However, the Board notes that the most persuasive medical 
evidence does not show the veteran to have any of the 
symptoms included among the criteria for the 50 percent 
rating, to include flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; or other symptoms that are characteristic of a 
50 percent rating.

The veteran has some documented symptoms of sleep 
disturbance, nightmares, intrusive thoughts, anxiety, 
exaggerated startle response, avoidance behavior, and being 
uncomfortable in crowds, however these have not been shown to 
limit his ability to function independently on a daily basis.  
Additionally, the July 2004 VA examination report shows that 
the veteran has maintained relationships with family and 
friends.  He was also noted to not be taking medication for 
his mental disorder, though the later March 2005 private 
examination report stated that his recent medications 
included Seroquel, without any comment on whether or not he 
was actually taking it.  Thus, his overall symptoms, and 
level of impairment due to service-connected anxiety 
disorder, have been more consistent with the criteria for no 
more than the 30 percent rating.

As explained above, the Board finds the VA psychiatrist's 
July 2004 examination report to be the most persuasive 
evidence of record in regards to the severity of the 
veteran's disability.  The Board points out that the GAF 
score of 57 assigned by the VA psychiatrist does not, alone, 
provide a basis for assignment of any higher disability 
rating for the veteran's anxiety disorder.  GAF scores 
between 51 and 60 are assigned when there are moderate 
symptoms (like flat affect and circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  In this case, the 
reported symptomatology is consistent with no more than 
moderate symptoms or moderate difficulty in social and 
occupational functioning, which is also consistent with no 
greater impairment than that contemplated by the initial 30 
percent rating.

The Board notes that the GAF score of 35, reflected in the 
April 2004 and March 2005 private examination reports, 
suggests more significant impairment than is contemplated by 
the initial 30 percent rating.  GAF scores between 31 to 40, 
are indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., a depressed man avoids friends, neglects family, and 
is unable to work).  However, the probative medical evidence 
of record reflects that the veteran has exhibited none of the 
symptoms identified in the DSM-IV as indicative of such a 
score on a continuous basis.  In fact, it has been shown that 
the veteran is clearly capable of interacting and 
communicating coherently.  Further, major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood has not been exhibited, as 
persuasive medical evidence of record specifically details a 
relationship with family members and friend, an ability to 
hold part-time employment, no impairment of thought processes 
or communication, and findings of adequate judgment. 

In short, the Board finds that at no time since service 
connection has been granted has the veteran's service-
connected psychiatric disability met the criteria for a 
higher rating.  So his rating cannot get "staged."  See 
Fenderson, 12 Vet. App. at 125-26.  Moreover, since the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

An initial rating in excess of 30 percent for anxiety 
disorder, claimed as PTSD, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


